After the opening in this proceeding for the assessment of damages for a land taking, the petitioners’ counsel asked the judge if he should read the pleadings. The judge examined the petition and answer, criticised to the respondent’s counsel the form of the answer in denying that the petitioners were entitled to any compensation, and then, noticing the allegation that $1 had been awarded, asked the petitioners’ counsel whether in fact any damages had been awarded. Counsel, mistaking the question to raise the issue whether there had been talk of compromise or money settlement, objected and excepted to the colloquy. The judge appropriately suggested that if no damages had been awarded the petition should so state. Because of the objection he instructed the jury to disregard any mention of any award. The colloquy was entirely unobjectionable in all respects. The preliminary talk exemplified the judge’s expressed desire: “Let’s try to make some sense out of these things [the pleadings].” The jury, quite apart from having been told that “what the petitioner^] will get will be what you determine . . . [they] should get and nothing more and nothing less,” obviously understood that the judge was talking technical matters with counsel. Their verdict reflects the evidence.

Exceptions overruled.